BISCHOFF, J.
The agreement to pay for the lamp was in writing, was absolute in form, and left nothing to be added by paroi; hence the attempt to prove that the sale was conditional upon the buyer’s satisfaction was properly met by objection that the evidence offered was incompetent to alter the terms of the writing. So, too, the exclusion of evidence of a breach of warranty was not erroneous, the defense pleaded being insufficient, *1035Without disaffirmance by the defendant, and an offer to return the chattel, the breach of warranty was no answer to an action for the price. After acceptance, the breach of warranty would support rescission or a claim for damages, but here the defense pleaded^ involved neither. Thus there was nothing for the jury, the plaintiff’s right of recovery being established by the contract and the conceded delivery, and the direction of a verdict was proper.
Judgment affirmed, with costs. All concur.

 2. See Sales, vol. 43, Cent. Dig. § 1227.